Citation Nr: 9907337	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-37 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke and/or heat exhaustion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from August 
1990 to February 1991 and had subsequent two week periods of 
active duty for training, all with the United States Marine 
Corps Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1995 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
heat stroke.  The appellant subsequently moved to Idaho and 
the Boise, Idaho RO now has jurisdiction over this matter.  


REMAND

The appellant has reported that he served in the Marine Corps 
Reserve from February 1991 to February 1995 and that he had 
three episodes of heat exhaustion/heat stroke during two week 
periods of active duty for training in 1992, 1993, and 1994.  
He submitted service medical records and service department 
records dated from July 1993 to February 1995 which include 
records of treatment for heat exhaustion and show that he was 
discharged from the reserves in February 1995 because of this 
disorder.  He asserts that he has continued to suffer from 
symptoms including chest pain, dizziness, and black outs and 
claims that his current vaso-depressive phenomenon, 
neurocardiogenic syncope, and heat intolerance are 
etiologically related to the inservice heat-related episodes.  

Initially, the Board notes that the current RO addressed the 
issue as whether there is new and material evidence to reopen 
the claim.  However, the pending appeal is based on the 
appellant's original claim for service connection for a heat 
related disorder; thus, the issue of service connection must 
be considered de novo based on all evidence of record, 
particularly the evidence submitted since the March 1997 
supplemental statement of the case, the last determination on 
the merits. 

In June and August 1995, the RO attempted to obtain the 
appellant's service medical records, also requesting that the 
appellant provide copies of any service medical records in 
his possession.  Thereafter, the RO received service medical 
records dated in 1990 and one laboratory report of 
December1993 and has received copies of service medical 
records from the appellant.  However, there are no records 
from 1992 on file and an additional attempt to obtain copies 
of all service medical records is warranted.  

The July 1993 to February 1995 service medical records 
submitted by the appellant show that he was treated for heat 
related illnesses, including heat exhaustion, dehydration, 
and "intolerance to heat."  The records also include 
evidence of chest pain of questionable etiology.  One 
assessment was status post heat-related disorder with 
"neuro" symptoms.  In July 1994, it was noted that an 
electrocardiogram showed sinus "brady" and was otherwise 
normal.  A July 1994 treadmill stress test report shows he 
had nonspecific ST changes with exercise which were non-
diagnostic for ischemia, and that there was a "low 
probability for coronary artery disease.  The appellant was 
found to be not physically qualified for retention in the 
Marine Corps Reserve due to recurrent heat exhaustion.  

A July 1996 VA medial opinion states that there is no medical 
association between isolated heat exhaustion in response to 
high environmental temperature and the appellant's subsequent 
symptomatic palpitations or "probable vasodepressive 
phenomenon."  A March 1997 medical opinion from the same VA 
physician states that the episodes of heat exhaustion in 
1992, 1993, and 1994 were acute and transitory (occurring 
once a year), that there was no evidence that the appellant 
incurred a chronic disease in service related to heat 
exhaustion episodes, and that there was no evidence that heat 
exhaustion predisposed him to a chronic disease or to his 
current syncope.  

However, a June 1996 private treatment record includes an 
assessment of vasovagal instability secondary to heat and 
rule out temporal arteritis.  An October 1996 private 
treatment record includes the impression of neurocardiogenic 
syncope, possibly exacerbated by overheating and peripheral 
vasodilation.

In an October 1997 letter, G. E. Katz, M.D., F.A.C.C., stated 
that he had treated the appellant from in 1996 and that 
testing suggested the appellant may have vasodepressive 
phenomenon, a physiologic condition which may predispose one 
to passing out.  Dr. Katz stated that he had reviewed copies 
of the appellant's military medical records, noting "it 
would appear historically that he likely developed this 
tendency while in the military service."  Dr. Katz stated 
that an exact cause for neurocardiogenic syncope has never 
been exactly determined and that he thought that "this 
tendency may have aggravated problems of him performing 
physical activities in heat during the military service and 
may have lead to his discharge from the military."  Dr. Katz 
reported that it was difficult to ascribe a direct 
cause/effect relationship for the appellant's syncopal 
episodes while in the military service but that "I think it 
is fair to suspect, however, that if he did develop a 
vasodepressive type instability while in the military that 
this could have contributed to his syncopal episodes and 
continued problems.  

J. Tritto, R.N., PA-C, in October 1996 and September 1997 
letters stated that the appellant had suffered three episodes 
of heat stroke in service and that "since that time he had 
had this vasovagal instability where he is unable to tolerate 
heat, his heart rate drops, and he passes out."  She 
expressed the opinion that  "although it cannot be 
scientifically documented, [the appellant's] present problems 
are a result of the events that occurred while he was in the 
military."

In a September 1997 treatment record, R. Neese, M.D., noted 
that the appellant had three problems: (1) heat intolerance 
which he developed, or which was identified, in the military 
when he had heat exhaustion; (2) neurogenic syncope that had 
been documented by positive tilt table testing; (3) and 
anxiety.  Dr. Neese stated that he did not know whether the 
appellant's neurocardiac syncope was related to his heat 
exhaustion in the military or whether his persistent heat 
intolerance was caused by or simply exposed by his military 
experience, but that the continuous symptom complex started 
while he was in the military and was not present prior to 
service. In a September 1997 letter Dr. Neese stated that the 
appellant had had anxiety, neurocardiogenic syncope, and heat 
intolerance since two episodes of heat exhaustion in service.  
Dr. Neese stated that he had no information that would create 
a direct relationship between the appellant's heat exposure 
and his neurocardiogenic syncope and that an expert opinion 
from a cardiologist would be required to determine whether 
there was a causal relationship between the heat exposures 
and neurocardiogenic syncope.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain a 
copy of the appellant's complete service 
medical records, including for his period 
of active duty for training in 1992.  The 
RO also should request from the National 
Personnel Records Center and other 
appropriate official sources (and, if 
necessary, from the appellant), a copy of 
his official orders to active duty for 
training in 1992, 1993, and 1994, any 
endorsements to his orders, and any other 
documents that refer to any medical 
problems, to his final separation from 
the Marine Corps Reserve and/or that show 
the exact dates that he performed active 
duty for training in 1992, 1993, and 
1994. 

2.  The RO should afford the appellant 
the opportunity to submit any additional 
evidence in support of his claim for 
service connection for residuals of heat 
stroke and/or heat exhaustion.  He should 
be asked to provide the names, addresses, 
and dates of treatment of all private and 
VA treatment providers who have treated 
him for this disability since service.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain all pertinent records not already 
obtained from any sources indicated.  
Specifically, any private medical records 
subsequent to those now on file should be 
obtained to include any written by Dr. 
Wisham.  The appellant also should be 
asked whether he has ever filed for 
Social Security disability or Workers' 
Compensation benefits.  If so, the RO 
should obtain copies of the decisions 
reached regarding those claims and the 
related medical evidence. 

3.  The appellant should then be afforded 
a VA cardiovascular examination to 
determine the nature and etiology of any 
cardiovascular disability or heat-related 
illness.  The examination should be 
conducted by a board-certified 
cardiologist.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All necessary tests 
and diagnostic studies should be 
conducted and the results reviewed before 
the cardiologist gives an opinion.  The 
examiner should review the claims folder, 
to include but not limited to the service 
medical records, the July 1995 VA 
examination report and July 1996 and 
March 1997 VA medical opinions, all 
private treatment records, Dr. Katz's 
October 1997 letter, J. Tritto's October 
1996 and September 1997 letters, R. 
Neese's September 1997 letter, and any 
evidence obtained pursuant to this 
remand.  Thereafter, the examiner must 
provide an opinion that addresses the 
following: (1) The most likely cause of 
the post-service episodes of dizzy 
spells/palpitations/passing out and any 
related symptoms, to include whether the 
examiner agrees with evidence that the 
appellant has neurocardiac syncope or 
vaso-depressive phenomenon; (2) An 
opinion and discussion of the likely 
etiology of the condition that causes the 
episodes, including whether it is a 
disease and/or is due to an acquired 
cardiovascular system disorder; (3) 
Whether the disorder resulting in the 
episodes as likely as not (a) had its 
onset curing a two week period of active 
duty for training, (b) was caused by heat 
exposure during a two week period of 
active duty for training, (3) or was 
permanently worsened (rather than 
temporarily exacerbated) by any two week 
period of active duty for training, 
including heat exposure therein.  The 
examiner also should express an opinion 
as to whether the appellant has any 
chronic disability that was caused or 
permanently aggravated by the heat 
exposure during his periods of active 
duty for training.  The examiner must 
give a rationale for any opinion 
provided.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

5.  The claim should then be 
readjudicated on a direct, de novo basis 
with consideration of all pertinent law, 
regulations, and United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter 
"the Court") decisions.  If the claim 
remains in a denied status, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
which includes any additional pertinent 
law and regulations and a full discussion 
of action taken on the appellant's claim, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

